Appellant is the wife of appellee, and filed this bill against him seeking divorce from bed and board, custody of their two small children, and temporary and permanent alimony, including reasonable solicitor's fees for the prosecution of the suit. Personal service was had upon defendant, who did not appear, and against whom decree pro confesso was duly entered. Testimony was heard orally in open court and the cause submitted for final decree, resulting in a dismissal of the bill, from which decree complainant prosecutes this appeal.
The evidence failed to make out a case justifying a decree from bed and board under section 7423, Code of 1923, and we think it clear the learned chancellor dismissed the bill for this reason. But there was a special prayer for relief by way of alimony, both temporary and permanent, and custody of their two children. There was also prayer for general relief.
The averments of the bill and the proof in support thereof disclose that some time prior to the filing of the bill defendant abandoned complainant with her two small children, without her consent, or legal excuse, and without making provision for their support. It is also made to appear the property owned by defendant as well, also his earning capacity.
It is well established by the decisions of this court that courts of equity exercise original jurisdiction to award alimony independently of a bill for divorce, and that for the support of bills of this character it is not essential that facts appear sufficient to warrant a divorce. Spafford v. Spafford, 199 Ala. 300, 74 So. 354; Cook v. Cook, 196 Ala. 180,71 So. 986; Rearden v. Rearden, 210 Ala. 129, 97 So. 138.
The relief sought as to alimony and custody of the children was consistent with the facts averred in the bill, and the proof justified a decree in complainant's favor in these respects. The fact that complainant was not entitled to the relief prayed as to divorce from bed and board does not deny to her this relief also prayed for and to which under the proof she is entitled. "The relief *Page 97 
to be awarded is determined by the facts alleged in the bill. * * * The fact that a bill contains a prayer for specific relief not authorized by the facts averred will not destroy its equity." Rosenau v. Powell, 173 Ala. 123, 55 So. 789. And, indeed, this relief as to alimony and custody of the children may have been granted complainant under the general prayer. "Under a general prayer for relief, with or without a special prayer, the court will award such relief as may be made out or is consistent with the case." Rice v. Eiseman, 122 Ala. 343,25 So. 214. No defense was here interposed, and under the undisputed evidence complainant was entitled to relief as to the custody of the children and alimony, including reasonable solicitor's fee for the prosecution of the suit.
The decree dismissing the bill will therefore be reversed and one here rendered denying complainant a divorce from bed and board, but awarding her relief as to the custody of the children named in the bill and as to alimony. The cause will be remanded to the end that a reference be held to ascertain a reasonable allowance to complainant as alimony, both temporary and permanent, including a reasonable solicitor's fee for the prosecution of the suit, and for such further orders and decrees as may be deemed necessary by the chancellor in the further progress of the cause.
Reversed, rendered, and remanded.
ANDERSON, C. J., and SAYRE and BOULDIN, JJ., concur.